Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3-20 11/30/2021, of have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amended language and applicant’s response, the applied prior art, fails to teach, (based on as amended), wherein requests are translated into, “database statements” that identify a bucket, as claimed…
Kruse prior art (US 2005/0216497), has been applied to the above, deemed to render obvious any differences, directed to, receiving a request that is as claimed, that identifies a bucket, is DB or table based requests, transformed to SQL statements, directed to accessing database data. 
0001-0004 and 0053
[0053] Report object 210 supplies details such as book codes and/or period/year or date information as well as bucket types for each column of the report to uniform interface 206. This data is then transformed into a valid SQL statement with the column filters typically comprising the "WHERE" clause of the SQL statement.

	The examiner suggests an interview to discuss potential distinguishable subject matter, based on the applied prior art, in an effort to enhance compact prosecution and record clarity, in an effort to identify any differences, to advance prosecution.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102 (b) (2) (C) for any 


Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIRRA et al. (US 2013/0332862) in view of Borgida et al. (US 5,418,943) and Kruse et al. (US 2005/0216497).
Regarding claim 1, MIRRA discloses a method, comprising: receiving an object storage request with object storage data constructs for an object storage, requests (or Queries), are directed to objects (0058, 0118, 0136 and/or 0159) and database stored data, as well as create database objects based on requests, based on Fig. 4.

O	mapping the object storage request with the object storage data constructs to database statements with database constructs for a database management system (DBMS)

SEE 0075 (code), 0111 w/filtering and Fig. 4, in a Database Relational system, supporting, creating views and reports based Statements (of query operations)

SEE Fig. 1 Graph or a View and Saved and reused (0048) © wherein the mapping identifies a bucket (0063) in the object storage request (0069),

SEE Updating (0038-0046, 0058-, 0066-0068)

O	as a virtual bucket (0062, in memory), that includes a collection of one or more datasets in the DBMS comprising one or more tables and views (see 0114), and the mapping identifies an object in the object storage request as a virtual object that references a subset of the datasets in the DBMS that is a member of the collection of datasets referenced in the virtual bucket comprising one or more 

MIRRA does teach views being of Rows and Tables (or mapping), forming views and reports, w/ detail at, in the Abstract, 0033-0034, 0038, 0041 {w/filter}, 0042-0043, 0060,
0063 at least 0070

SEE Table or Tables of views with or of, rows and 408, Fig. 4 having Displayed Results and reports, based on the rows and bucketing.

As understood MIRRA teaches the statements (software or database access statements), to perform the operations (access a DB), as claimed, and mapping the object storage request with the object storage data constructs to database statements with database constructs for a database management system (DBMS), since receives requests and generates results in views, of tables and rows, generating, reports and graphs, from a database, rendered to a display are all based on statements controlling the results, the can be Modified.

Borgida (10/1991), teaches access to a database, is by query in a query language (Structured-QL or SQL, col. 1), to create views and is adapted to, “save query results and the query”, allowing for, re-use or to be re-used (col. 2).

Col. 1, Borgida teaches, as is deemed conventional prior to the time of the invention, “data is stored and accessed by means of query language statements...”
And FIG. 3 illustrates a concrete example of the language forms used within the description system as well the form of statements of information in the information system schema and database therefore, a DB with schema and statements to access. 

Col. 2, US 5418943, see evaluated queries adapted to be Reused, saved with results, has advantages in time-saving
Brief Summary Text - BSTX (8): Another problem with most conventional information systems is that they do not store queries in a conceptual ("intensional," as opposed to "extensional") form, so that they can be compared, explored, or reused without complete reevaluation. Once a query on a very large database has been evaluated, it could be very convenient and time-saving to save the results of the query and the query itself in a form that can be reused without computing it again. Even the notion of "views", which are a mechanisms that allow a user to conceptualize a database in some other form than that given in the schema, is restrictive. Views must themselves be in the same strict tabular form as standard database tables, and the operations which may be performed on them are limited: Queries as described above, include statements that are associated with, mapping the object storage request (query) with the object storage data constructs to database statements (see evaluated), with database constructs for a database management system (DBMS).


Detailed Description Text - DETX (36): Algorithm 1 for constructing such queries 407/507 is depicted in FIG. 6. The preprocessing step 601 transforms the query 401 to a form more convenient for processing. Preprocessing involves at least, for every description in the stored generalization ordering, (1) separation of restrictions involving attributes from those involving roles; (2) separation of restrictions of the form (ALL p (ONE-OFF .. .}) and (ALL p (TEST-H . . . )) from general ALL restrictions of the form (ALL p C); (3) combination of (AT- MOST n p) restrictions with (AT-LEAST mp) restrictions into single restrictions, (NUM-BDS p mn). This phase makes mapping into effective SQL queries easier (e.g., attributes can be gathered with individuals, as illustrated in FIG. 5, but roles must be expressed in separate rows in a role-view table). 

SEE initially populate, base 107, from DB 111 and Mapping, mapped 
Detailed Description Text - DETX (46): FIG. 9 provides some pseudo-code for Algorithm 2, and an example of its output, generated by a query for PERSONs and their children (this would be issued, for example, when trying to initially populate the knowledge base 107 with complete descriptions of all people described in the database 111). An individual object that is indicated by a row of a concept table from the database has three relevant parts: (1) the parent concept in the knowledge base 107 that was used to find the individual; in the example 901, this would be PERSON; (2) values for the attributes in the knowledge base for the object; in the example 901, these would be the values for gender and age; (3) values for any relevant roles in the knowledge base; in the example, the values for children would be computed by the role view definition 505. In order to convert these rows to descriptions in DL 103, the three simple steps in Algorithm 2 are used. Note that attributes 


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to consider as statements (as in SQL), in MIRRA to perform the function of database access and result generation 
Borgida, as SQL statements.

Further regarding Claim 1, further recites, mapping results returned from the processing to an object storage format with the object storage data constructs and providing to a requesting application (SEE Fig. 4, 0060) that provided the object storage request (such as: returned results)

SEE MIRRA, an Application or software, from Addepar, Inc.
[0060] In an embodiment, view computation unit 106 is configured to transform graph 102 into one or more table views, graphs, charts, and other output. For purposes of clearly illustrating the example embodiments which follow, FIG. 4 illustrates an example of a graphical user interface for a computer display
unit. In an embodiment, the elements of FIG. 1 and the output of FIG. 4 are implemented using the ADDEPAR computer software system commercially available from Addepar, Inc., Mountain View, Calif.

The mapping as claimed is taught by the prior art as described above, based on the combination as applied with MIRRA, Fig. 1, Fig. 2, step 206 and Output Formatted Data to display 
SEE Format or formats (Tables or other), associated with column properties, 0131, w/formats (Fig. 17, 1708)
Also in combination with Borgida (w/SQL), as applied appears also teaches, to map results returned to an object storage format (see Table), with the object storage data constructs and providing to a requesting application that provided the object storage request (return results).

SEE col. 1, results as answers as (Tables), to a query or formatted results, a query from DL (being a requesting application), requests to translators, generating results as answer tables.

Regarding amended (11/30/2021), claim 1, was amended to further recite the step,
O	wherein the mapping translates the object storage request into the database statements that identify a bucket, associated with view generations upon requests

	Upon an updated search, it appears Kruse teaches that the above limitation is conventional in the art, and wherein as 

SEE 0001, 0002 (SEE SQL), 0003 and Fig. 3, client w/208, Report Designer and Viewer, ledger access, having Tables, w/Row and Column data (Fig. 4), having Bucket or buckets, w/types in Fig. 5 B (A, B and C or GL, Calc., etc…) having tables and generating views.
Also see 
It not clear please review 0053, of object 210, supplies bucket types for each column, wherein to interface 206

[0004] To overcome the above problem, one financial reporting system separates the general ledger database access code from the financial reporting tool software. Specifically, this system utilizes a uniform interface, which includes general ledger database access methods, that can receive a generalized request from a financial reporting tool and translate the generalized request into a specific query which, upon execution, retrieves data from a particular general ledger database. The uniform interface returns the retrieved data to the reporting tool. This technique simplifies the financial reporting system by allowing for separate development, testing, implementation and modification of the reporting tool for each specific general ledger system. 

[0053] Report object 210 supplies details such as book codes and/or period/year or date information as well as bucket types for each column of the report to uniform interface 206. This data is then transformed into a valid SQL statement with the column filters typically comprising the "WHERE" clause of the SQL statement.

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify the applied combination, by, being adapted  to handle, translating requests to database (SQL) type statements, as claimed, performed, by mapping to translate the object storage request (or received requests), into the database statements (such as: SQL to access a DB), that identify a bucket, associated with view generations upon requests, as taught by Kruse, having advantages of, providing, “a uniform financial reporting system interface, between a financial reporting tool and a general ledger database, which is capable of receiving a generalized request (non-database/non-general-ledger specific request) from a report object or engine of a financial reporting tool. Based upon information included in the generalized request, the uniform interface accesses data from the general ledger database and returns the accessed data to the report object.”


SEE 0058, or dynamic (Updated Data could be requested) or saved is a materialized view within the DBMS (see “views can be saved”, 0048, 0069 by others and 0118-123, even Saved Reports, from a list 1404 in Fig. 14 (@sheet 8).
SEE 0053-, dynamic sources and processing (w/Live Data Feeds), w/periodic snapshots, associated with Market Traded securities.
SEE MIRRA, Updating, being a dynamic operation (0039-), including re-displaying, re-creating, filtering and including, updating a row, after a selection and to update based on retrieving at the time from global resources (0043) or a dynamic update operations.
Also see Borgida, users can access, saved results, as well as generates answers, based on query requests, being a dynamic operation.
Also see Kruse as applied (0028)


SEE MIRRA a query being a formatted request since, a database query is a request to access data from a database to manipulate it or retrieve it, the operator or user makes requests deemed formatted to retrieve, update data displayed (SEE 0039-0055).
Also Borgida (SQL), as applied, wherein a request, met by a query in Fig. 4, is processed to a query interpreter 109.
Alternatively in Fig. 5, a query in the form @ 503 appears is, Structured Query Language (or SQL), type instructions (is a FORMATTED request or query), is received and processed, both generate results of their query, as in MIRRA.
Note, Figs. 4-5, relate to Fig. 1, DL (FORMAT, met by a description language) @ 103, to translators (query 117 & data 113) to another query format, in order, to access the DB (109- 111). Note, also relates to Fig. 2, DB with Schema and SQL and 107 (Knowledge BASE)...
Therefore, based on the above, request are deemed are formatted (in SQL or other forms DL).
Also see Kruse as applied.


O	wherein the mapping further includes separating the object storage request into (Types), a first request mapped to the database statements (generate the requested results and saving) and a second request delivered to the object storage See accessed to, saved results and queries (for Re-use).

Borgida, as applied teaches, storing results of statements (first requests), for future reference, allowing for a second request delivered to the object storage (since, stored for future reference).
See Col. 4, w/Reference (or Mapping) stored to KBMS
Detailed Description Text - DETX (12): The results 126 of the query in the form produced by translator 117 can also be passed directly to the KBMS 105 and stored for future reference (using KBMS integration process 127). Finally, the user can add a new description 129 expressed in DL 103 directly to the knowledge base 107. Once expressed in DL 103, this new description 129 can be added to the organized descriptions resident in knowledge base 107 by means of incremental description integration process 131. The added effect of this integration is that all individual objects previously introduced into knowledge base 107 are automatically tested to see if they satisfy the new description, and any that succeed are classified as belonging to that new description 129.


SEE Saved views, 0118-120 and 0123 and Fig. 14-

Regarding claim 6 (previously presented) the combination as applied is deemed to further teach as claimed, wherein the mapping further includes defining at least some of the database statements, as projections (or saved, results or Views or Reports, including filtering), of existing database datasets 

SEE MIRRA 0036, 0057, w/Flow and Fig. 1, Graph 100, views, reports and projections (such as: 0091, including, a Total Value) and filtering (0020, 0041, 0048, 0061, 0097, 0111-) And SEE Borgida, views (resultant tables), based on SQL statements, saving results of existing database datasets (or views), as projections (see Figs. 7 and 10). 

Regarding claim 7 of claim 6 (previously presented), the combination as applied is deemed to further teach as claimed O wherein the defining further includes maintaining bucket identifiers and storage object identifiers provided with the object storage requests with the projections as mappings. 


Regarding claim 8 of claim 7 (previously presented), the combination as applied is deemed to further teach as claimed wherein the maintaining further includes defining first projections for the bucket identifiers, as one or more of: a database, a database schema, a predefined set of the database datasets, and a single one of the database datasets.
SEE MIRRA, w/Database (SEE 104 an Relational DB System type, w/Table of, rows, 0075, 0111) and, forming, Tables w/View/views and graph, having at least one of predefined, or single or database and since is deemed to extract from a DB (w/SQL), includes Schema data, as is understood is required to access the db.
SEE Abstract with Bucketing Factors or buckets (0035, 0036, 0037, 0039, 0062 and 0069-, 0071-, 0094-0114), associated with display or rendering results based on Figs. 1-19.
Also see Borgida utilizes DB SCHEMA in Fig. 2, associated with results, wherein a projection (appears is a Sub-view), can be read as, “a subset of a table”.



MIRRA, as applied is deemed to teach as claimed, including, second projections being one or more of: Tables (0050, table views 105), Views (0048), to New Views
Subsets and Subsets of views, by Filtering (0020, 0041, 0048, 0061, 0078, (see 0097, second bucketing factors), 0111, 0112, 0113, 0118, 0135)

Regarding claim 10 (previously presented), the combination as applied is deemed to further teach as claimed, wherein the processing further includes using results returned from the processing to satisfy the object storage request.
SEE MIRRA 0074, 0078

Regarding claim 11 (previously presented), the combination as applied is deemed to further teach, wherein the using further includes retaining at least some of the database statements to 
SEE Borgida teaches statements as well as the results can be saved for reuse

SEE col. 2, to save the results of the query and the query itself in a form that can be reused without computing it again Brief Summary Text - BSTX (8):

Another problem with most conventional information systems (alternative to solution), is that they do not store queries in a conceptual ("intensional," as opposed to "extensional"™) form, so that they can be compared, explored, or reused without complete reevaluation. Once a query on a very large database has been evaluated, it could be very convenient and time -saving to save the results of the query and the query itself in a form that can be reused without computing it again. Even the notion of "views", which are a mechanisms that allow a user to conceptualize a database in some other form than that given in the schema...

SEE MIRRA created results including views can be saved and reused (0048, 0069, including, “Saved by others”, save 0118- )

Claims 12-20 (methods Figs. 2, 3 etc.., applied to systems or Hardware, such as Fig. 1, of MIRRA) are deemed analyzed and discussed with respect to the claim above, including connecting with an application programming interface or API (Figs. 1, 4-19, Graphical User Interface), to project and transform object storage request to return relational DB generating results from the requests, associated with a Server (0052, 1059).


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162